Order filed, April 19, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00293-CR
                                 ____________

                    TIMOTHY TIMEN BURNS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 272nd District Court
                            Brazos County, Texas
                   Trial Court Cause No. 11-00610-CRF-272


                                      ORDER

      The reporter’s record in this case was due April 8, 2013. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Denise Phillips, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                   PER CURIAM